1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT
8                                      EASTERN DISTRICT OF CALIFORNIA
9         JOHN JUDSON AND JO ANN HAMEL, on
          behalf of themselves and others similarly                 Case No. 1:18-cv-01405-DAD-EPG
10
          situated,
                                                                    ORDER GRANTING MOTION TO
11                                                                  EXTEND TIME FOR SERVICE
                                     Plaintiffs,                    AND TO STAY SCHEDULING
12                                                                  CONFERENCE
                               v.
13                                                                  (ECF No. 8)
14        PRINSTON PHARMACEUTICAL INC.
          d/b/a SOLCO HEALTHCARE LLC; SOLCO
15        HEALTHCARE U.S., LLC; HUAHAI US
          INC.; TEVA PHARMACEUTICAL
16        INDUSTRIES, LTD.; AND TEVA
          PHARMACEUTICALS USA, INC., a
17        Delaware corporation,

18
                                     Defendants.
19
20
               On January 15, 2019, John Judson and Jo Ann Hamel (“Plaintiffs”) filed a motion to extent
21
      the time within which to effectuate service of process and to stay the Mandatory Scheduling
22    Conference currently schedule for February 5, 2019. (ECF No. 8). Plaintiffs explain that the Joint
23    Panel on Multi-District Litigation (“JPML”) is scheduled to hear argument in MDL No. 2875 on
24    January 31, 2019, as to whether it should consolidate or coordinate all Valsartan-related cases,
25    including this action, under a single MDL proceeding.
26             Pursuant to Federal Rule of Civil Procedure 4(m), and for good cause shown, it is hereby
27    ORDERED that the motion is GRANTED as follows:

28


     {Cases; 00027015.DOCX}Error! Unknown document property name.
 1        1. The time for Plaintiffs to effectuate service of process is hereby extended. Plaintiff shall

 2              serve defendants within fourteen (14) days of the date of the JPML’s decision on the

 3              pending motion to consolidate or coordinate proceedings in the Valsartan-related matters;

 4        2. The February 5, 2019 scheduling conference and related deadlines for pre-conference

 5              submission are vacated;
          3. Plaintiff shall file a report informing this Court of the JPML’s decision within seven (7)
 6
                days of that decision; and
 7
          4. Plaintiff shall serve copies of this order on all defendants named in this action.
 8
 9   IT IS SO ORDERED.
10

11
       Dated:     January 22, 2019                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       1
